DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ANN MARIE SANDS and WILLIAM J. SANDS,
                            Appellants,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D16-692 and 4D16-693

                          [December 7, 2017]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Glenn Kelley, Judge; L.T. Case No.
502013CF009053AXXXMB and 502013CF009053BXXXMB.

   Jacob M. Noble, Palm Beach Gardens, for appellants.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.